Response to Amendments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–3, 6–10, 12–15, and 21–23 are pending in this application.
Claims 4, 5, 11 and 16–20 are canceled.
Claim 23 is new.
Claims 6–10, 12–15 and 21 are allowed.
Claims 1–3, 22 and 23 are rejected.
Claim Objections
Objection to claim 22 is hereby withdrawn considering the amendments filed 11/19/2021.
Response to Arguments
Applicant' s arguments, see pages 8–12 filed 11/19/2021, with respect to the rejection(s) of claim(s) 1–3, 6–10, 12–15, and 21-–22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of deFoy et al. ("Network Slicing - 3GPP Use Case, Draft 1", April 26, 2017), Puranik et al. (2017/0357528), Kodaypak et al. (2018/0359337)*, and Vrzic (2017/0086118) (“ ‘118 Vrzic”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over deFoy et al. ("Network Slicing - 3GPP Use Case, Draft 1", April 26, 2017) in view of Puranik et al. (2017/0357528), and further in view of Kodaypak et al. (2018/0359337).
Regarding claim 1, deFoy teaches A system comprising
at least one processor coupled with a non-transitory memory storing instructions that when executed by the at least one processor cause the system to implement (p. 6, device, for example)
a first network management entity configured to allocate network resources to a network slice instance (NSI) and a second management entity, wherein the second network management entity is configured to (p. 8 and p. 10, management capabilities of network slices is disclosed; multiple element managers are disclosed; slice life cycle in 4 
deactivate the NSI without releasing all network resources previously allocated to the NSI for a subsequent reactivation (p. 14, under section 7.1.3, network slice can be created in a deactivated state; the complete network slice can be activated and deactivated – the deactivated slice being able to be “switched between activated and deactivated state” discloses both scenarios where deactivated slice can be activated, as well as activated slice being deactivated; the fact that the created slice being able to be “switched between activated and deactivate state” discloses the use case where a slice deactivated, is activated, deactivated then activated again as required by the claim language “subsequent reactivation”; p. 13, ability to implement a slice where the slice, having its resources reserved, can act as a shared slice between multiple end devices; however, deFoy does not explicitly teach 'without releasing all network resources previously allocated to the NSI', rather Puranik teaches it as mapped below); and
subsequent to deactivating the NSI, reactivate the NSI using at least some of the network resources previously allocated to the NSI before deactivation (p. 14, under section 7.1.3, network slice can be created in a deactivated state; the complete network slice can be activated and deactivated; p. 13, ability to implement a slice where the slice, having its resources reserved, can act as a shared slice between multiple end devices; see also the explanation regarding the use case regarding the teaching of claim language “subsequent reactivation”; however, deFoy does not explicitly teach 'using at least some of the network resources previously allocated to the NSI before deactivation', rather Puranik teaches it as mapped below).

Puranik from the same field of endeavor teaches without releasing all network resources previously allocated to the NSI (Fig. 4; ¶¶55-56, network slicing in a virtualized network environment 400 is shown; ¶60, ability to reallocate resources from one network slice to another is shown to achieve desired transmission characteristics; ¶61, ability to terminate or otherwise modify VNFs [resources] to achieve desired transmission characteristics is also disclosed); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon deFoy using Puranik to reallocate resources that would be used to achieve desired transmission characteristics where the teachings of deFoy where a network slice can be provisioned deactivated and then reactivated on demand. Reallocating resources to other network slices in order to improve transmission characteristics as taught in Puranik would have ensured that minimal resources can be devoted to network slices to achieve maximal desired performance characteristics associated with the particular network slice, for example.
However, the combination of teachings do not explicitly teach using at least some of the network resources previously allocated to the NSI before deactivation.
Kodaypak from the same field of endeavor teaches using at least some of the network resources previously allocated to the NSI before deactivation (¶27, NFV systems and orchestration of such is disclosed; ¶44, slice management component 402 as shown in Fig. 4 can “determine whether an existing network slice should be reused and whether a new service function chain…should be created within the existing slice.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon deFoy using Kodaypak to reuse existing network slices without destroying and reconstituting new resource allocation in order to fulfill such need. By eliminating this extra step, time would be saved overall as well as other benefits that come with reusing resources as identified in deFoy at pages 8 and 14.

Regarding claim 22, deFoy, Puranik and Kodaypak teach the limitations of claim 1. deFoy further teaches wherein the second network management entity is further configured to receive a request to reactive the NSI subsequent to deactivating the NSI (p. 14, under section 7.1.3, network slice can be created in a deactivated state; the complete network slice can be activated and deactivated; p. 13, ability to implement a slice where the slice, having its resources reserved, can act as a shared slice between multiple end devices; ability to “orchestrate” the activation and/or deactivation is disclosed).

Regarding claim 23, deFoy teaches A method comprising:
allocating, by a first network management entity, network resources to a network slice instance (NSI) (p. 8 and p. 10, management capabilities of network slices is disclosed; multiple element managers are disclosed; slice life cycle in 4 phases including 
deactivating, by a second management entity, the NSI without releasing all network resources previously allocated to the NSI for a subsequent reactivation (p. 14, under section 7.1.3, network slice can be created in a deactivated state; the complete network slice can be activated and deactivated – the deactivated slice being able to be “switched between activated and deactivated state” discloses both scenarios where deactivated slice can be activated, as well as activated slice being deactivated; the fact that the created slice being able to be “switched between activated and deactivate state” discloses the use case where a slice deactivated, is activated, deactivated then activated again as required by the claim language “subsequent reactivation”; p. 13, ability to implement a slice where the slice, having its resources reserved, can act as a shared slice between multiple end devices; however, deFoy does not explicitly teach 'without releasing all network resources previously allocated to the NSI', rather Puranik teaches it as mapped below); and
subsequent to deactivating the NSI, reactivating the NSI using at least some of the network resources previously allocated to the NSI before deactivation (p. 14, under section 7.1.3, network slice can be created in a deactivated state; the complete network slice can be activated and deactivated; p. 13, ability to implement a slice where the slice, having its resources reserved, can act as a shared slice between multiple end devices; see also the explanation regarding the use case regarding the teaching of claim language “subsequent reactivation”; however, deFoy does not explicitly teach 'using at least some of the network resources previously allocated to the NSI before deactivation', rather Puranik teaches it as mapped below).

Puranik from the same field of endeavor teaches without releasing all network resources previously allocated to the NSI (Fig. 4; ¶¶55-56, network slicing in a virtualized network environment 400 is shown; ¶60, ability to reallocate resources from one network slice to another is shown to achieve desired transmission characteristics – here, the ability to “reallocate” implies that the resource to be reallocated has previously been allocated for use; ¶61, ability to terminate or otherwise modify VNFs [resources] to achieve desired transmission characteristics is also disclosed); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon deFoy using Puranik to reallocate resources that would be used to achieve desired transmission characteristics where the teachings of deFoy where a network slice can be provisioned deactivated and then reactivated on demand. Reallocating resources to other network slices in order to improve transmission characteristics as taught in Puranik would have ensured that minimal resources can be devoted to network slices to achieve maximal desired performance characteristics associated with the particular network slice, for example.
However, the teachings do not explicitly teach using at least some of the network resources previously allocated to the NSI before deactivation.
Kodaypak from the same field of endeavor teaches using at least some of the network resources previously allocated to the NSI before deactivation (¶27, NFV systems and orchestration of such is disclosed; ¶44, slice management component 402 as shown in Fig. 4 can “determine whether an existing network slice should be reused 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon deFoy using Kodaypak to reuse existing network slices without destroying and reconstituting new resource allocation in order to fulfill such need. By eliminating this extra step, time would be saved overall as well as other benefits that come with reusing resources as identified in deFoy at pages 8 and 14.

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over deFoy et al. ("Network Slicing - 3GPP Use Case, Draft 1", April 26, 2017) in view of Puranik et al. (2017/0357528), further in view of further in view of Kodaypak et al. (2018/0359337), and further view of Vrzic (2017/0086118) (“ ‘118 Vrzic”).
Regarding claim 2, deFoy, Puranik and Kodaypak teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the processor is further configured to: activate the NSI based on a trigger associated with a communication service.
‘118 Vrzic from the same field of endeavor teaches wherein the processor is further configured to: activate the NSI based on a trigger associated with a communication service (¶7, ability to reselect a slice based on a triggering event is disclosed; ¶58, triggering event leading to slice re-selection includes, for example, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using ‘118 Vrzic to perform methods such as slice re-selection so that the requirements and needs of the applications/users using the services offered by the network slice can be more effectively utilized.

Regarding claim 3, deFoy, Puranik and Kodaypak teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the processor is further configured to: modify the activated NSI based on one of a network slice requirement and a trigger associated with a communication service.
‘118 Vrzic from the same field of endeavor teaches wherein the processor is further configured to: modify the activated NSI based on one of a network slice requirement and a trigger associated with a communication service (¶6 and ¶7, modification of a capacity of a slice being one of a "slice management event" is disclosed; ¶7, ability to reselect a slice based on a triggering event is disclosed; ¶25, a network slice being associated with particular requirements of a network is also disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using ‘118 Vrzic to perform methods such as slice re-selection so that the requirements and needs of the applications/users using the services offered by the network slice can be more effectively utilized.
Allowable Subject Matter
Claims 6–10, 12–15 and 21 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458